Name: Commission Regulation (EC) No 1006/2002 of 12 June 2002 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (Text with EEA relevance)
 Type: Regulation
 Subject Matter: plant product;  Europe;  European construction;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|32002R1006Commission Regulation (EC) No 1006/2002 of 12 June 2002 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (Text with EEA relevance) Official Journal L 153 , 13/06/2002 P. 0005 - 0007Commission Regulation (EC) No 1006/2002of 12 June 2002amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(11) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 9(2) and Article 13(15) thereof,Whereas:(1) Trade agreements have recently been concluded between the European Commission and Estonia, Latvia and Lithuania establishing certain concessions in the form of Community tariff quotas for certain agricultural products and total liberalisation of trade in other agricultural products. In the cereals sector, the elimination of refunds is one of these concessions. The agreement with Estonia covers all the products referred to in Article 1(1) of Regulation (EEC) No 1766/92 and rice starch. The agreement with Lithuania covers all the above products except for barley and maize and certain products processed from those cereals. The agreement with Latvia does not cover certain processed products.(2) The authorities of Estonia, Latvia and Lithuania have undertaken to ensure that only consignments of Community products covered by the trade agreements on which no refund has been granted are allowed for import into those countries. To that end, Article 7a of Commission Regulation (EC) No 1162/95(5), as last amended by Regulation (EC) No 2298/2001(6), governing exports to Poland should be made to apply also to exports to those countries.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1162/95 is amended as follows:1. Article 7a is replaced by the following: "Article 7a1. The following provisions shall apply to exports to the third countries mentioned in Annex IV and to the products listed in that Annex.2. Exports as referred to in paragraph 1 shall be subject to the presentation to the competent authorities of the third countries concerned of a certified copy of the export licence issued in accordance with Article 7(3a) and with this Article, and a duly endorsed copy of the export declaration for each consignment. The goods shall not have been exported previously to another third country.3. The licence shall contain:(a) in box 7, the name of the importing country or countries concerned;(b) in box 15, a description of the goods in accordance with the combined nomenclature;(c) in box 16, the eight-figure combined nomenclature code and the quantity in tonnes for each product referred to in box 15;(d) in boxes 17 and 18, the total quantity of the products referred to in box 16;(e) in box 20, one of the following:- ExportaciÃ ³n conforme al artÃ ­culo 7 bis del Reglamento (CE) n ° 1162/95- UdfÃ ¸rsel i overensstemmelse med artikel 7a i forordning (EF) nr. 1162/95- Ausfuhr in Ã bereinstimmung mit Artikel 7a der Verordnung (EG) Nr. 1162/95- Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 7Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1162/95- Export in accordance with Article 7a of Regulation (EC) No 1162/95- Exportation conformÃ ©ment Ã l'article 7 bis du rÃ ¨glement (CE) n ° 1162/95- Esportazione in conformitÃ all'articolo 7 bis del regolamento (CE) n. 1162/95- Uitvoer op grond van artikel 7 bis van Verordening (EG) nr. 1162/95- ExportaÃ §Ã £o conforme o artigo 7.oA do Regulamento (CE) n.o 1162/95- Asetuksen (EY) N:o 1162/95 7 a artiklan mukainen vienti- Export i Ã ¶verensstÃ ¤mmelse med artikel 7a i fÃ ¶rordning (EG) nr 1162/95;(f) in box 22, in addition to the words provided for in Article 7(3a), one of the following:- Sin restituciÃ ³n por exportaciÃ ³n- Uden eksportrestitution- Ohne Ausfuhrerstattung- Ã §Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®- No export refund- Sans restitution Ã l'exportation- Senza restituzione all'esportazione- Zonder uitvoerrestitutie- Sem restituiÃ §Ã £o Ã exportaÃ §Ã £o- Ilman vientitukea- Utan exportbidrag;(g) Licences shall only be valid for the products and quantities thus specified.4. Licences issued under this Article shall carry with them an obligation to export to one of the destinations indicated in box 7.5. At the request of the party concerned, a certified copy of the endorsed licence shall be issued.6. On the first Monday of each month the competent authorities of the Member States shall notify the Commission of the quantities for which licences have been issued broken down by combined nomenclature code."2. The Annex to this Regulation is added as Annex IV.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 117, 24.5.1995, p. 2.(6) OJ L 308, 27.11.2001, p. 16.ANNEX"ANNEX IVProducts affected by the abolition of export refunds - Article 7a of Regulation (EC) No 1162/95>TABLE>"